1

2

3

4

5

6

7

8

9

10                     UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA

12

13   MANISHA PALLA,                  No.   2:16-cv-02865-JAM-EFB
14               Plaintiff,
15       v.                          ORDER DENYING SEAN O’DEA’S AND
                                     EVAN BOTWIN’S MOTIONS FOR
16   L M SPORTS, INC., dba           RECONSIDERATION
     LAKESIDE MARINA and dba
17   ACTION WATERSPORTS OF TAHOE;
     LT LEASING, INC.; PAUL
18   GARCIA; and DOES 1 through
     50, inclusive,
19
                 Defendants.
20
21   IN THE MATTER OF THE
     COMPLAINT OF LT LEASING,
22   INC.; LM SPORTS, INC. dba
     LAKESIDE MARINA and dba
23   ACTION WATERSPORTS OF LAKE
     TAHOE and dba ACTION
24   WATERSPORTS AT LAKE TAHOE and
     dba ACTION WATERSPORTS;
25   TAMARA HASSETT, individually;
     and ROBERT HASSETT,
26   individually,
27      Plaintiffs-in-Limitation,
28
                                     1
1        LT LEASING, INC.; L M SPORTS,
         INC. dba LAKESIDE MARINA and
2        dba ACTION WATERSPORTS and
         dba ACTION WATERSPORTS AT
3        LAKE TAHOE; TAMARA HASSETT,
         individually, and ROBERT
4        HASSETT, individually

5           Third-Party Plaintiffs,

6         v.

7        EVAN BOTWIN, REGAN ROBERTS,
         SEAN O’DEA, EFE ӦZYURT, and
8        NICHOLAS CARSCADDEN,

9           Cross-Defendants.

10
         AND RELATED THIRD-PARTY
11       ACTION.
12

13             Following the Court’s October 18, 2018 Order, granting

14   Third-Party Plaintiffs’ Motion for Summary Judgment on their

15   express contractual indemnity and declaratory relief claims, Evan

16   Botwin and Sean O’Dea filed Motions for Reconsideration.       Order,

17   ECF No. 142; Mots., ECF Nos. 151, 153.        Third Party Plaintiffs

18   opposed these Motions.        ECF Nos. 158, 159.1

19             A Rule 59(e) Motion for Reconsideration “should not be

20   granted, absent highly unusual circumstances, unless the district

21   court is presented with newly discovered evidence, committed

22   clear error, or if there is an intervening change in the

23   controlling law.”       Kona Enters., Inc. v. Estate of Bishop, 229

24   F.3d 877, 890 (9th Cir. 2000).        Eastern District of California

25   Local Rule 230(j) also requires a motion for reconsideration to

26   1 Third Party Defendant Nicholas Carscadden did not move the
27   Court for or join in these Motions for Reconsideration. These
     Motions were determined to be suitable for decision without oral
28   argument. E.D. Cal. L.R. 230(g).
                                      2
1    identify, among other things, “what new or different facts or

2    circumstances are claimed to exist which did not exist or were

3    not shown upon prior motion, or what other grounds exist for the

4    motion.”

5         First, O’Dea and Botwin both fail to identify any legal or

6    factual issues that were not, and could not have been, raised in

7    the earlier briefings.      Their Motions herein simply argue the

8    Court got it wrong.   This is an insufficient reason for this

9    Court to reverse its decision.      Second, the Court did not commit

10   clear error in finding that an indemnity clause could validly

11   purport to cover gross negligence, and that Third-Party

12   Plaintiffs’ indemnity clause, in fact, covered gross negligence.

13   While this is arguably a unique and closely debatable legal

14   issue, the Court’s decision is legally supported.      Again, O’Dea

15   and Botwin’s disagreement with the Court’s conclusion is not

16   grounds for granting this Motion.       Finally, this Court finds that

17   there has not been an intervening change in controlling law that

18   warrants reconsideration.     At the time of this Court’s decision,

19   the California Supreme Court had not ruled on the issue of

20   whether a contracting party could indemnify itself for gross
21   negligence.   It still has not.

22        Botwin’s and O’Dea’s Motions for Reconsideration are,

23   therefore, DENIED.

24        IT IS SO ORDERED.

25   Dated:   December 6, 2018

26
27

28
                                         3
